Citation Nr: 0514939	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-37 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for alcoholism.

3.  Entitlement to service connection for residuals of a back 
injury.

4.  Entitlement to service connection for residuals of cold 
injury to the hands and feet.

5.  Entitlement to service connection for emphysema, 
originally claimed as nausea and sweating, to include as due 
to exposure to herbicides in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas.

The veteran testified before the undersigned at a Travel 
Board hearing in March 2004.  A transcript of that hearing is 
associated with the claims folder. 

The issues of service connection for PTSD and alcoholism are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is clear and unmistakable evidence that the veteran 
entered active duty with a pre-existing back injury.

3.  There is no evidence that residuals of a pre-service back 
injury increased in severity in service, and no evidence of a 
current diagnosis of a back disability.

4.  There is no evidence of cold injury to the hands and feet 
in service, and no evidence of a current diagnosis of 
residuals of cold injury to the hands and feet.

5.  There is no evidence of emphysema, nausea, or sweating in 
service, and no evidence of a current diagnosis of emphysema, 
of a chronic disability manifested by nausea and sweating, or 
of any disease associated with herbicide exposure.  


CONCLUSIONS OF LAW

1.  Service connection for residuals of a back injury is not 
established.  38 U.S.C.A. §§ 1110, 1111, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004); VAOPGCPREC 3-
03 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. 
Cir. 2004).

2.  Service connection for residuals of cold injury to the 
hands and feet is not established.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).  

3.  Service connection for emphysema, originally claimed as 
nausea and sweating, to include as due to exposure to 
herbicides in service, is not established.  38 U.S.C.A. §§ 
1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, in an October 2002 letter, the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or assist 
the veteran in obtaining and what information or evidence the 
veteran was responsible to provide.  In addition, the 
November 2003 statement of the case includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Therefore, the Board finds that 
the RO has provided all notice required by the VCAA.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board observes that VCAA notice must be provided before 
the initial unfavorable determination by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
RO provided VCAA notice in October 2002, before the June 2003 
rating decision on appeal, such that there is no conflict 
with Pelegrini.  

The Board also noted that VCAA notice consistent with 
38 U.S.C.A. § 5103(a) must also conform to 38 C.F.R. 
§ 3.159(b)(1) and request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini, 18 Vet. App. at 120-21.  In this case, 
although the VCAA notice letter to the veteran does not 
specifically contain this request, the Board finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  That letter 
specifically identified certain evidence that the RO would 
secure.  It also asked the veteran to identify any other 
private, VA, or military medical treatment, as well as any 
other information or evidence he wanted the RO to secure.  In 
addition, the letter asks the veteran to provide any other 
additional evidence.  The RO has properly pursued obtaining 
all evidence described by the veteran.  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error). 

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records and VA treatment records 
identified by the veteran.  The veteran's representative has 
argued that the RO failed to assist the veteran in obtaining 
private medical records.  Review of the claims folder reveals 
that, in response to the RO's October 2002 letter, the 
veteran provided a written statement in which he identified 
several private medical providers from whom he had received 
relevant treatment.  However, he did not complete the 
requisite release form for each provider, as instructed in 
the RO's letter.  By letter dated in March 2003, the RO 
explained that a release form was required for each physician 
and asked that the veteran complete the releases provided for 
each treated doctor listed.  The RO did not receive any 
response to this letter.  The letter was sent to the 
veteran's address of record.  There was indication that the 
letter was returned or otherwise not received by the veteran.   

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a).  However, a claimant is 
required to cooperate fully with VA's efforts and, if 
necessary, authorize the release of existing records in an 
acceptable form.  38 C.F.R. § 3.159(c)(1).  In this case, the 
veteran has not cooperated and provided the necessary 
authorization for VA to request private medical records after 
the RO's two requests for such authorization.     

The veteran and his representative also argued that the RO 
failed in its duty to assist because it has not provided the 
veteran with examinations for the claims at issue.  The VCAA 
requires VA to secure a medical examination or opinion in 
certain circumstances.  38 U.S.C.A. § 5103A(d).  However, as 
discussed in detail below, there is insufficient evidence to 
trigger the duty to secure an examination or opinion pursuant 
to the VCAA.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (there must be some evidence of a causal connection 
between the alleged disability and the veteran's military 
service to trigger VA's obligation to secure a medical 
opinion pursuant to 38 U.S.C.A. § 5103A(d)); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (service connection 
requires the existence of a current disability).  
Accordingly, the Board finds that the RO acted properly and 
that there is no violation of VA's duty to assist.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident. 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d). However, the provisions of 
38 U.S.C.A. § 1154(b) do not establish a presumption of 
service connection, but eases the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  That is, the statute provides 
a basis for determining whether a particular injury was 
incurred in service, but not a basis to link the injury 
etiologically to the current condition.  Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment. 38 C.F.R. § 3.304(b) 
(2004). A veteran who served during a period of war, as the 
veteran here, is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
the entrance examination. 38 U.S.C.A. § 1111 (West 2002). 
However, where there is "clear and unmistakable" evidence 
that the injury or disease claimed pre-existed service, the 
presumption does not attach, and the issue becomes whether 
the disease or injury was aggravated during service. Id. A 
pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to a natural 
progress of the disease. Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995). Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened. See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected. See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions." Id. at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government. See, 
e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993). Importantly, 
the VA Office of the General Counsel determined that VA must 
show by clear and unmistakable evidence that there is a pre-
existing disease or disorder and that it was not aggravated 
during service. See VAOPGCPREC 3-03 (July 16, 2003). The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches. Id. The 
Board must follow the precedent opinions of the General 
Counsel. 38 U.S.C.A. § 7104(c) (West 2002).

Also pertinent is the recent decision of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner 
v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 
1, 2004, summarized the effect of 38 U.S.C.A. § 1111 on 
claims for service-connected disability:

When no preexisting condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry. 
The burden then falls on the government 
to rebut the presumption of soundness by 
clear and unmistakable evidence that the 
veteran's disability was both preexisting 
and not aggravated by service. The 
government may show a lack of aggravation 
by establishing that there was no 
increase in disability during service or 
that any "increase in disability [was] 
due to the natural progress of the" 
preexisting condition. 38 U.S.C. § 1153. 
If this burden is met, then the veteran 
is not entitled to service-connected 
benefits. However, if the government 
fails to rebut the presumption of 
soundness under section 1111, the 
veteran's claim is one for service 
connection. This means that no deduction 
for the degree of disability existing at 
the time of entrance will be made if a 
rating is awarded. See 38 C.F.R. § 3.322.

On the other hand, if a preexisting 
disorder is noted upon entry into 
service, the veteran cannot bring a claim 
for service connection for that disorder, 
but the veteran may bring a claim for 
service-connected aggravation of that 
disorder. In that case section 1153 
applies and the burden falls on the 
veteran to establish aggravation. See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994). If the presumption of 
aggravation under section 1153 arises, 
the burden shifts to the government to 
show a lack of aggravation by 
establishing "that the increase in 
disability is due to the natural progress 
of the disease." 38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417.

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

Before Wagner and VAOPGCPREC 3-03, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service. 
However, if VA met this burden, then it had the burden to 
rebut the presumption by a preponderance of the evidence (a 
lower standard) that the pre-existing disorder was not 
aggravated by service. Now, VA must also show by clear and 
unmistakable evidence that the pre-existing disorder was not 
aggravated during service (a higher standard).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Herbicide 
exposure is presumed for a veteran who served in Vietnam from 
January 9, 1962 to May 7, 1975, even without diagnosis of a 
presumptive disease, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The following diseases are associated 
with herbicide exposure for purposes of the presumption: 
chloracne or other acneform disease consistent with 
chloracne, Type II diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

1.  Residuals of a Back Injury

The veteran entered service in September 1966.  A service 
medical record dated in January 1966 indicated that the 
veteran was involved in a car accident in July 1965 and that 
he had low back pain since that time.  At the time, there was 
tenderness in the interspinous region at L5-S1.  The 
diagnosis was sprung back.  The veteran's May 1966 induction 
examination report showed no finding of back abnormality, but 
noted that an orthopedic consultation was ordered.  On the 
accompanying report of medical history, the veteran related a 
history of recurrent back pain.  Hand written notes stated 
that the back trouble had kept the veteran from employment 
and that a doctor had advised that he might need a back 
operation.  On the day the veteran entered service in 
September 1966, he was afforded an orthopedic consultation.  
The report stated that the veteran had experienced low back 
pain since an auto accident in July 1965.  Treatment had 
consisted of pain pills only; he was told to avoid heavy 
work.  Examination and X-rays were negative.  The examiner 
found no pathology at that time.  He concluded that the 
veteran could serve in the armed forces on a general duty 
status at that time.  

Based on this evidence, the Board finds that the presumption 
of soundness does not attach to the back disorder that was 
noted upon entry into active service. Therefore, 38 U.S.C.A. 
§ 1153 applies and the burden falls upon the veteran to 
establish aggravation of this pre-existing condition. 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Therefore, service 
connection for residuals of a back injury may be established 
only if the disorder increased in severity in service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

With no presumption of soundness in effect for a back 
disorder, the crux of the case is whether the evidence shows 
aggravation of the problem during service. Again, under 38 
U.S.C.A. § 1153, this burden lies with the veteran, not with 
VA. If the veteran shows aggravation, then VA may then rebut 
with evidence showing that aggravation is due to the natural 
progress of the disease. See Wagner, supra. 

Subsequent service medical records do not show any complaint, 
diagnosis, or treatment relating to the low back.  The report 
of the April 1968 separation examination is negative for any 
abnormality of the spine.  On the accompanying report of 
medical history, the veteran reported having recurrent back 
pain.  There was no additional comment or explanation.  In 
June 1968, the veteran certified that his medical condition 
had not changed since the separation examination.  This 
evidence fails to demonstrate any increase in severity of the 
back injury. Id.  Although the veteran has offered statements 
and testimony to the effect that the back disorder was 
essentially worse since service, he lacks the requisite 
medical knowledge and training to offer a competent opinion 
as to whether there was an actual increase in the underlying 
disability during service.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

In addition, during the Board hearing, the veteran indicated 
that his physicians had told him that he probably hurt his 
back in service.  This testimony is also insufficient to 
establish service connection.  "[T]he connection between 
what a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  The Board emphasizes that 
there is no evidence from the veteran's physicians that 
supports his testimony.   

The Board acknowledges that the veteran states that he 
suffered a back injury in service in Vietnam and that, for 
purposes of his PTSD claim, he alleges that he was involved 
in combat in Vietnam.  However, the claimed in-service back 
injury, as described by the veteran, did not occur during a 
combat situation.  He relates that he was loading a 
helicopter with supplies and that he slipped and landed on 
his back on the opening to the helicopter.  Clearly, the 
described injury was not incurred in combat.  Therefore, the 
Board may not presume that this injury occurred in the 
absence of official record of the injury.  38 U.S.C.A. § 
1154(b).  

In any event, as discussed above, there is no evidence that 
the residuals of the pre-service back injury increased in 
severity in service.  Moreover, current medical evidence 
reflects a diagnosis of chronic back pain only.  Pain alone, 
without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Thus, 
regardless of whether the veteran suffered a separate injury 
in service, the preponderance of the evidence is against 
service connection for residuals of a back injury.  
38 U.S.C.A. § 5107(b).  The appeal is denied.     

2.  Residuals of Cold Injury to the Hands and Feet

The veteran alleges that he suffered a cold injury to the 
hands and feet in service in or about October or November 
1966.  In multiple written statements and during his Board 
hearing, he related that he was on bivouac in New Mexico at 
that time and was struck by a freak cold front that resulted 
in frostbite to the hands and feet.  

The report of medical history from the May 1966 induction 
examination included a history of arthritis or rheumatism, 
cramps in the legs, and foot trouble.  Service medical 
records are negative for any complaint, diagnosis, or 
treatment of cold injury to the hands or feet.  The report of 
the April 1968 separation examination showed no hand or foot 
abnormality.  On the accompanying report of medical history, 
the veteran did not report any history of hand or foot 
trouble, though he did continue to indicate a history of 
cramps in the legs.  In June 1968, the veteran certified that 
his medical condition had not changed since the separation 
examination.  Thus, the in-service medical record does not 
support the veteran's claim.  

Moreover, there is no competent evidence of a current 
disability associated with the claimed in-service frostbite.  
Service connection cannot be established if there is no 
present disability.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The veteran is 
competent to relate the history of the alleged injury and to 
describe his prior and current complaints.  However, as a lay 
person, he is not competent to offer an opinion as to whether 
he actually suffered frostbite in service or whether his 
current complaints are related to service.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Therefore, the 
Board finds that the preponderance of the evidence is against 
service connection for residuals of cold injury to the hands 
and feet.  38 U.S.C.A. § 5107(b).  

3.  Emphysema, Originally Claimed as Nausea and Sweating

The veteran originally sought service connection for nausea 
and sweating, which he alleged was due to exposure to 
herbicides in service.  In the June 2003 rating decision, the 
RO characterized the issue as service connection for 
emphysema, also claimed as nausea and sweating.  During the 
March 2004 Board hearing, the veteran indicated that he was 
not seeking service connection for emphysema and that his 
claim was for nausea and sweating.  However, there was no 
clear withdrawal of the issue as certified for appeal.  See 
38 C.F.R. § 20.204.  Therefore, the Board will adjudicate the 
issue.     

Service medical records, including the report of the April 
1968 separation physical, are negative for any complaint of 
nausea and sweating, or a diagnosis of any associated 
respiratory or other disability.  In fact, in the April 1968 
report of medical history, the veteran specifically denied 
any history of soaking sweats (night sweats) and any type of 
stomach or intestinal problem.  In June 1968, denied any 
change in his medical condition.  Thus, there is no evidence 
of any relevant disorder in service.  Moreover, the Board 
finds no competent evidence that the veteran currently has 
emphysema or any chronic disability manifested by nausea and 
sweating.  In addition, there is no evidence that the veteran 
is currently diagnosed as having any disease associated with 
herbicide exposure.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).  Again, service connection cannot be established 
if there is no present disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Accordingly, the preponderance 
of the evidence is against the claim.  38 U.S.C.A. 
§ 5107(b).  The appeal is denied. 


ORDER

Service connection for residuals of a back injury is denied.

Service connection for residuals of cold injury to the hands 
and feet is denied. 

Service connection for emphysema, originally claimed as 
nausea and sweating, to include as due to exposure to 
herbicides in service, is denied.  


REMAND

The veteran seeks service connection for PTSD and alcoholism.  
During the March 2004 Travel Board hearing, he related that 
he had undergone substance abuse treatment at the VA Medical 
Center in Oklahoma City in or about June 2001.  He suggested 
that his PTSD was discussed during the course of this 
treatment. 

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a).  Specifically, the duty 
to assist includes obtaining records of relevant VA medical 
treatment.  38 U.S.C.A. § 5103A(c)(2).  The VA treatment, as 
described by the veteran, is relevant to the claims for 
service connection for PTSD and alcoholism.  Accordingly, a 
remand is required to obtain the records of this treatment 
before the appeal may be adjudicated.  

The Board notes that the veteran and his representative have 
requested a VA examination for the claim for PTSD, as well as 
an attempt to verify the alleged in-service stressors 
described by the veteran.  However, currently, the evidence 
is negative for a diagnosis of PTSD, which is the threshold 
requirement for service connection.  See 38 C.F.R. § 
3.304(f); Brammer, 3 Vet. App. at 225.  
If the evidence sought on appeal alters that situation, the 
requested additional development may be in order.  See 
38 U.S.C.A. § 5103A(d).  The RO should take special care to 
ensure that it accomplishes any additional development 
indicated after it reviews the above-described VA records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
records of VA treatment at the VA Medical 
Center in Oklahoma City, Oklahoma, dated 
in or about June 2001.  If there are no 
such records, a response to that effect 
must be obtained and associated with the 
claims folder.    

2.  The RO should review the evidence 
received, if any, and determine whether 
any additional development, i.e., 
examination, stressor verification, is 
required.  If so, the RO should undertake 
that development.

3.  The RO should then readjudicate the 
issues of service connection for PTSD and 
alcoholism.  If the disposition of either 
issue remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


